Title: To George Washington from Joseph French, 26 July 1781
From: French, Joseph
To: Washington, George


                  May it please your Excellency
                     
                     Phillipsburgh July 26th 1781
                  
                  A few Months have Revolv’d, since I had the Honor Confer’d on me by being appointed as an Ensign in the 10th Massachusetts Regiment, since I Join’d the Regiment many Aspersions have been cast upon my Character, much to my Dishonour and Interest in the Army (Relative to my taking a Bounty as a three years man) A Court of Enquiry have been sitting for the purpose of Canvassing the Affair thoroughly, and Major General How has Order’d me to Duty, but still!  the Topic is that I took a bounty which gives me the most Dissagreable sensations, possably to be conciev’d.  Necessity Demands me to solicit, and entreat your Excellency to Grant my Resignation.  I should think myself perfectly happy, if I could Remain in Service consistant with my Honor, as that is impossable, must beg your Excellency to Favour my Petition.  and am with Every Sentiment of Esteem Your Excellencies most Obed. and Humble Servt
                  
                     Joseph French Ensign
                  
               